As he  had to leave New York earlier than scheduled owing to 
pressing engagements, President Denis Sassou 
Nguesso has asked me to address the Assembly on his 
behalf in order to share with other Member States the 
perspectives of the Congolese Government on items on 
the General Assembly’s agenda at this session. 
 On behalf of my delegation, I wish first to thank 
Sheikha Haya Rashed Al-Khalifa of Bahrain for her 
excellent work. I also thank the President on his 
election as President of the General Assembly at its 
sixty-second session. The five priorities that he has 
articulated and the road map for climate change, the 
drafting of which he announced at his election, 
represent an agenda that is in line with the objectives 
that have been pursued by the United Nations since the 
Millennium Summit of September 2000. He can rely 
on my delegation’s cooperation when we consider 
those issues. 
 To Mr. Ban Ki-moon, in his first experience of 
the General Assembly’s general debate as Secretary-
General, I reaffirm my Government’s commitment to 
assisting him in the direction he seeks to set for our 
Organization. My country is sensitive to the many 
displays of interest in us that he has demonstrated time 
and time again since his election last year. Proof of 
that, inter alia, are the visit he made to Brazzaville in 
January 2007 and his choice of a son of our country, 
Mr. Rodolphe Adada, former Foreign Minister of the 
Congo, to direct the African Union-United Nations 
Hybrid Operation in Darfur (UNAMID). We are very 
grateful to him for that. 
 Following the violent crises that shook our nation 
in the late 1990s, the Congo has gradually found peace 
and stability through political dialogue and national 
reconciliation, which remain our ongoing objectives. 
The return of a number of Congolese who left the 
country during the civil wars is part of that positive 
trend. The legislative elections that have just been held 
peacefully are indeed the sign of a democracy at peace. 
That favourable dynamic needs, of course, to be 
encouraged, assisted and supported by the international 
community. 
 Despite enormous losses in human life and 
considerable material damage, at the end of the civil 
war the Congo was not considered to be a country in a 
post-conflict situation. We had to undertake at our own 
expense the vast task of restoration and reconstruction. 
We therefore plunged resolutely into difficult 
negotiations with the Bretton Woods institutions to 
elaborate a programme of debt relief, implementation 
of the Millennium Development Goals   including the 
fight against poverty   and economic recovery. In that 
context, in order not to exacerbate further the daily 
existence of the majority of our people already living 
without the basic necessities, we are trying to prevent 
the negotiations from being an intolerable burden on 
them. We therefore hope to bring the negotiations to a 
conclusion as soon as possible so as not to delay the 
implementation of the necessary reforms. 
 The return to peace and stability has allowed my 
country to resume its place on the international stage. 
In less than three months, the Congo will end its term 
as a non-permanent member of the Security Council. 
For the past 20 months, we have participated in the 
Council’s deliberations in a constructive spirit. We 
have always favoured the resolution of disputes 
through peaceful means and dialogue, seeking 
compromise and enhanced multilateralism. Our 
participation has strengthened our belief in the need 
and urgency of reform of that main organ of the United  
Nations, entrusted with the maintenance of 
international peace and security. Our position and that 
of Africa is well known on that question. We have also 
focused on improving the Council’s working methods 
in order to ensure greater transparency and 
inclusiveness in its decision-making process. 
 During the presidency of the African Union 
assumed by Congolese President Denis Sassou 
Nguesso in 2006, the Congo had occasion to speak on 
behalf of a continent whose issues occupy the lion’s 
share of the Council’s agenda. We made the case for 
strengthening the partnership between the United 
Nations and the African Union in order to ensure that 
the Council’s decisions take the concerns of African 
countries into consideration and are thereby legitimate 
and viable. We called for ongoing dialogue between the 
Council, on the one hand, and the African Union, 
through its Peace and Security Council, and African 
States as a whole, on the other, as well as parties to 
conflicts.  
 We encouraged the international community to 
remain involved in the Democratic Republic of the 
Congo through the United Nations Organization 
Mission in the Democratic Republic of the Congo, 
including after the elections, which clearly represented 
a great step forward but left unresolved the questions 
of peace in the East, the disarmament of armed groups, 
the repatriation of foreign combatants and economic 
reconstruction. Such developments could be facilitated 
in the context of the pact signed at the conclusion of 
the second summit of the International Conference on 
the Great Lakes Region, which is an appropriate 
regional framework. 
 In the Côte d’Ivoire, after much uncertainty, it is 
comforting to note that the process engaged by the 
Ouagadougou agreement has opened prospects for a 
resolution of the crisis, which we need to encourage 
and assist.  
 The same prospects for encouraging 
developments are now open to Darfur following the 
adoption of Security Council resolution 1769 (2007). 
In his statement to the Council summit of 
25 September, the Congolese Head of State called on 
the international community to seize this opportunity to 
act with a sense of urgency.  
 We must accelerate the pace of work in the 
following three areas, as emerged from the high-level 
meeting on Darfur held here in New York on 
21 September. First, political dialogue is to resume on 
27 October in Tripoli, where all parties must 
participate, bearing in mind the exceptional open-
mindedness of the Sudanese Government, which has 
decided to observe a ceasefire once the Tripoli talks 
begin. Sanctions should be considered for all reticent 
parties. To encourage the initiative of political 
dialogue, which will determine any possible success 
for the international community’s involvement in 
Darfur, my Government has decided to contribute to 
the special Trust Fund created by the Secretary-General 
to that end. 
 Secondly, peace must be maintained via the 
deployment of UNAMID. The creation of the force was 
a most significant decision that must be implemented 
without delay in order to avoid any political setback 
and any deterioration of the situation on the ground. In 
that area, too, my Government has demonstrated its 
solidarity by deciding to dispatch a contingent, along 
with the military observers it sent earlier as part of the 
African Union Mission in Sudan. In that regard, my 
delegation vigorously condemns the recent attack on 
the African Union peacekeepers in Haskanita in 
southern Darfur. We ask that the perpetrators be 
actively sought and punished. 
 Thirdly, humanitarian assistance and economic 
recovery are more than indispensable to stabilization 
and a return to normalcy in Darfur. With respect to 
African crises, we cannot ignore the tragedy of 
Somalia. As we all know, Africa has committed to 
deploying the Africa Union Military Observer Mission 
in Somalia, which should be vigorously supported and 
ultimately relieved by a United Nations force. Somalia 
must not become a forgotten crisis. The Somalis 
themselves, however, must assume their 
responsibilities and make a serious commitment to an 
inclusive political dialogue that will lead to genuine 
national reconciliation. 
 Until the end of this month, the Congo is the 
President of the Economic Community of Central 
African States. Our subregion has always been 
involved in international initiatives concerning the 
situations in its various constituent countries. A 
contingent put together by some of those countries is 
therefore contributing to the stability of the situation in 
the Central African Republic. The twenty-sixth meeting 
of the United Nations Standing Advisory Committee on 
Security Questions in Central Africa, held in Yaoundé 
on 7 September 2007, resulted in a series of 
conclusions including, in particular, an appeal to the 
international community and the donors to help the 
Governments of Burundi, the Democratic Republic of 
the Congo and Chad secure their borders and improve 
general security conditions; support for the 
multidisciplinary operation to be deployed to secure 
the situation in the areas of Chad and the Central 
African Republic bordering the 
Sudan   the subject of Security Council resolution 
1778 (2007), adopted on 25 September   and pursuing 
subregional cooperation on questions of security, 
including the announcement of the military exercise of 
a simulated peacekeeping operation, scheduled for 
Chad in November.  
 And finally, still in Yaoundé, on the margins of 
the meeting of the Advisory Committee, a ministerial 
conference on cross-border security questions in 
Central Africa resulted in the adoption of a statement, 
which amounts to a political commitment, by the States 
in the subregion to implement organizational, 
administrative, legal and technical mechanisms of 
cooperation in border areas. This will allow us to 
tackle such phenomena as uncontrolled or forced 
movement of populations, criminal activities of armed 
groups, illicit flows of small arms and light weapons 
and the illegal exploitation of natural resources.  
 My country also remains vigilant to the threats 
that weigh on other parts of the world and crises that 
shake several regions around the globe. In this spirit, 
we have always supported a peaceful settlement to the 
Middle East conflict that takes into account the 
Quartet’s Road Map and the Arab Peace Initiative. We 
have also called for an international conference on the 
Middle East, with the participation of all countries in 
the region that can make a useful contribution. We 
therefore welcome with interest and hope the 
announcement of the November conference on the 
Middle East.  
 In terms of nuclear non-proliferation, we have 
always called for compliance with the 
Non-Proliferation Treaty in all its aspects, including 
the right of all countries to develop nuclear technology 
for civil purposes. We have always insisted on the 
crucial role of the International Atomic Energy Agency 
and on the need for a political dialogue with the 
countries whose nuclear programs raise questions. In 
this respect, we are pleased with the evolution of 
negotiations with North Korea, and we encourage 
pursuing dialogue with Iran to make sure that there is 
no slippage in the programme that country is 
developing. 
 My delegation is also pleased with the 
mobilization of the international community around a 
question crucial for the future of mankind: the real 
threat of climate change. Now, thanks to science, it has 
been clearly established that it is human activity that is 
at the origin of this scourge. We agree with the 
Secretary-General and the President of the General 
Assembly that the time has come to act. Therefore, we 
welcomed the high-level meeting held here on 
24 September on this theme. The President of the 
Congo personally participated in that meeting to show 
the commitment of the countries of the Congo Basin   
the world’s second ecological lung, after the Amazon 
Basin   in the struggle for survival of our species and 
safeguarding the planet overall. On the basis of a 
strategic plan called the convergence plan, a ten-year 
plan, these countries have made a commitment to 
national and subregional actions having to do with 
sustainable management of forest ecosystems in the 
Basin.  
 The awareness that we have a responsibility in 
this common fight has led us to cooperate with the two 
other great forest areas   the Amazon and in 
Borneo   to promote better forestry and commercial 
practices. The talks that these three areas held on 
24 September, on the margins of the high-level 
meeting, have permitted our delegations to prepare for 
a common approach to be presented at the conference 
of the States parties to the United Nations Framework 
Convention on Climate Change in Bali this December. 
 Our constant commitment to peace and 
international security today includes many aspects. 
Climate change merits this special attention that this 
Assembly, as the world’s conscience, must give to 
these great challenges confronting humanity. 
